—Judgment unanimously affirmed with costs. Memorandum: Plaintiff appeals from an order and judgment that granted defendant a money judgment for arrears pursuant to Domestic Relations Law § 244 and denied the cross motion of plaintiff for credits allegedly due him. Supreme Court properly granted judgment without conducting an evidentiary hearing (see, Paul v Paul, 200 AD2d 820, lv dismissed 83 NY2d 953). Domestic Relations Law § 244 provides for an expedited procedure to resolve issues of arrearages, and a hearing is required only in certain limited instances (see, Gunsburg v Gunsburg, 173 AD2d 232). The stipulation of the parties, which was incorporated but not merged in the judgment of divorce, required plaintiff to "be responsible for the mortgage and lien that are existing on [the former marital] property currently” and that plaintiff would "hold the wife harmless on those two obligations”. Plaintiff’s admitted failure to comply with those obligations resulted in the banks’ accelerating the amounts due under the mortgage notes and the commencement of foreclosure proceedings. Plaintiff was responsible for payment of the amounts due on the loans pursuant to the terms of the stipulation. Thus, the court properly concluded that plaintiff was obligated under the hold harmless provision of the parties’ stipulation to pay the amount that became due because of plaintiff’s failure to make the required monthly payments.
Plaintiff contends that the court erred in denying his cross motion for enforcement of the stipulation insofar as it provided for a credit due on the marital debt. The stipulation also provided, however, that an adjustment "will be made out of any valuation of the [chiropractic] license”. It was agreed that the value of plaintiff’s practice was $100,000 and that plaintiff would pay defendant a lump sum distributive award in that amount, which was to be payable in seven years. Thus, by the express terms of the stipulation, plaintiff was not entitled to a present credit against the mortgage and lien debt due to the bank.
There is no merit to plaintiff’s contention that the court erred in awarding interest on the money judgment (see, Domestic Relations Law § 244). Although the court did not give any reason for awarding defendant interest on the judgment, it is implicit that the court found that plaintiff’s failure to pay *942the mortgage payments was a "willful” default (Domestic Relations Law § 244), and the record supports such a finding. (Appeal from Judgment of Supreme Court, Herkimer County, Tenney, J.—Arrears.) Present—Lawton, J. P., Fallon, Callahan, Doerr and Davis, JJ.